Citation Nr: 0509372	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.





The RO granted entitlement to service connection for post-
traumatic stress disorder (PTSD) with assignment of a 50 
percent evaluation effective September 6, 2002, date of 
claim.  The RO also denied entitlement to service connection 
for bilateral hearing loss and for a chronic acquired low 
back disorder.

In February 2004 the Board granted entitlement to service 
connection for bilateral hearing loss, and an increased 
evaluation of 70 percent for PTSD.  The Board remanded the 
claim of entitlement to service connection for a chronic 
acquired low back disorder to the RO for further development 
and adjudicative action.

In March 2004, for the purpose of implementing the Board's 
March 2004 decision, the RO issued a rating decision 
reflecting service connection for bilateral hearing loss with 
assignment of a noncompensable evaluation, and an increased 
evaluation of 70 percent for PTSD, both effective September 
6, 2002.

In October 2002 the RO affirmed the denial of entitlement to 
service connection for a chronic acquired low back disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service or for many years thereafter, nor was 
osteoarthritis manifested disabling to a compensable degree 
during the first post service year.

2.  The probative and competent medical evidence of record 
does not establish that the veteran has a chronic acquired 
low back disorder which has been linked to active service on 
any basis.



CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the spine was reported 
as normal when the veteran was examined for pre-induction in 
March 1968.  On the report of medical history portion of the 
examination he denied ever having or having then back trouble 
of any kind.

An August 1970 radiographic study, pursuant to a complaint of 
back pain, was interpreted as having revealed no significant 
abnormalities.  

The spine was reported as normal when the veteran was 
examined for separation from service in January 1971.  On the 
report of medical history portion of the examination the 
veteran reported having had or then having back pain.  The 
examiner provided no diagnosis.

A May 1971 VA general medical examination of the 
musculoskeletal system was negative for any abnormalities.

The veteran filed a claim of entitlement to service 
connection for a back disorder in August 2002.


In an August 2002 letter, ML (initials), a physician's 
assistant, advised that the veteran advised while serving in 
Vietnam he carried a 26 pound pack.  He had been diagnosed 
with a large right posterior disc extrusion of L5-S1, and a 
smaller posterior protrusion of L4-5.  Mr. ML advised that a 
neuro-spinal surgery specialist having reviewed the veteran's 
history, opined there may be a possibility that the veteran's 
chronic back pain could be linked to his activities in 
Vietnam, but he was unable to state this with 100% certainty.  

The veteran failed to report for VA special orthopedic 
examinations scheduled in October 2002 and June 2004.

On file in correspondence from a private physician with 
examination referable to disorders unrelated to the current 
appeal dated in May 2004, as well as the report of a 
pertinent medical examination conducted in June 2004.  The 
examination concluded in diagnoses of chronic right S1 
radiculopathy secondary to an L5-S1 herniated nucleus 
pulposus in 2002 and chronic low back pain.  The examiner 
noted that the veteran's low back pain possibly corresponded 
to the degenerative lumbar spondylitic findings on magnetic 
resonance imaging (MRI).  The examiner noted that 
unfortunately, it was his opinion that it is not at least as 
likely as not that the veteran's current back condition may 
be a result of his service in Vietnam.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.




The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination'' and "reexamination'' include periods 
of hospital observation when required by VA.  38 C.F.R. 
3.655(a) (2004).  





When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004) (emphasis 
added).  

The CAVC has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2004).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 2002 rating decision, the 
March 2003 Statement of the Case (SOC), and the August 2004 
Supplemental Statement of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The SOC sets forth the text of the 
VCAA regulations.  

In addition, in October 2002 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the October 2002 VCAA notice letter was sent 
before the initial RO adjudication of the veteran's claim, 
and thus complied with the express requirements of the law as 
found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant did not contain the "fourth 
element," the Board finds that the veteran did have actual 
notice of the obligation to submit all relevant evidence to 
VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded two opportunities, in October 2002 and June 
2004, to report for a VA special orthopedic examination for 
the purpose of a obtaining a medical file opinion addressing 
the etiology of his claimed low back disorder.  He has failed 
to report for the scheduled examinations and neither he nor 
his representative have provided an explanation for his 
failure to do so on two occasions in connection with his 
claim for service connection for a low back disorder.  

In this regard, the Board notes that the correspondence on 
record from a physician's assistant does make reference to 
previous examination of the veteran and the opinion of a 
neuro-spinal surgery specialist.  Association of such medical 
documentation would be helpful in the adjudication of the 
veteran's appeal.  However, in a November 2002 letter, the 
representative argued that sufficient medical evidence such 
as examination reports were already of record, and felt that 
additional VA examination would be arbitrary and capricious.  
He was of the opinion that the record was already 
sufficiently complete upon which to predicate an adjudication 
without further examination.  It was requested that VA 
adjudicate the record as it stands.  Instead, he submitted 
the report of a private examination with a competent and 
probative medical opinion addressing the etiology of the 
veteran's low back disorder.
Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  It is clear that the veteran and his representative do 
not feel that "additional" examination is necessary and 
that the veteran will not be reporting therefor.  As noted 
earlier, the veteran has already failed to report for 
additional examination.

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).
The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disorder at issue, a low back disorder.  

He does not satisfy the other two requirements for prevailing 
on a claim for service connection.  In this regard, there is 
no evidence of incurrence or aggravation of a chronic 
acquired low back disorder in the service medical records.  
He was afforded the benefit of a radiographic study in 
connection with one complaint of back pain while on active 
duty.  No abnormality was seen on this study.  Although he 
admitted to a history of recurrent back pain when examined 
for separation from service, the attendant examiner found no 
abnormalities of the spine of examination.

Further against his claim of entitlement to service 
connection is the May 1971 VA comprehensive examination of 
the musculoskeletal system wherein there was no mention of 
any back problems, nor were any abnormalities ascertained on 
examination.  

The first evidence of any back is reported in August 2002 
from a physician's assistant who advised that a nuero-spinal 
surgery specialist advised that in view of the veteran's 
subjectively furnished history, there may be a possibility 
that his back pain was due to activities in Vietnam which 
included carrying a 26 pound pack in addition to other items.  
Such opinion was predicated entirely on the basis of the 
veteran's history, and without review of the service or post 
service evidentiary record.

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The opinion by the certifying physician concerning the 
etiology of the veteran's back problems was not only not 
based on a review of the evidentiary record, as noted above 
by the Board, but predicated on the veteran's history, and 
was greatly speculative in nature.  


As the Board noted earlier, the veteran on two occasions has 
failed to report for a scheduled VA examination by an 
orthopedic specialist who would have reviewed his record and 
provided a definitive opinion as to whether any low back 
disorder(s) found on examination is/are related to service.  
The Board's application of the pertinent criteria under 
38 C.F.R. § 3.655 requires that an adjudication be made on 
the basis of the evidence of record when the veteran fails to 
cooperate in the development of his claim.

It is well to note at this time that the CAVC has held that 
the "duty" to assist is no always a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the Board noted earlier, neither the veteran nor his 
representative have offered an explanation as to the 
veteran's failure to report for two VA examinations which in 
this case would materially assist in the adjudication of the 
appeal.  The veteran in effect is leaving the Board no 
alternative but to adjudicate the claim on the basis of the 
accumulated record to date without benefit of a comprehensive 
VA examination and medical file opinion addressing etiology 
of any low back disorder(s) found on examination.  
Furthermore, the Board earlier discussed correspondence from 
the representative wherein the opinion has been expressed 
that the veteran does not need to report for any examination.

As the Board discusses above, while the veteran has satisfied 
the first requirement to prevail of his claim of entitlement 
to service connection, that is, the presence of the claimed 
disorder, he does not satisfy the remaining tow requirements 
that secondly, there is demonstrated incurrence or 
aggravation of a chronic acquired low back disorder in 
service, and thirdly, that there is probative and competent 
medical evidence linking the diagnosed disorder(s) to 
service.  Hickson, supra.

There is of record a probative and competent medical opinion 
from a private physician who definitively discounts any 
relationship of the veteran's low back disorder to anything 
of service origin.  

The veteran is a lay person who has expressed an opinion 
relating his low back disorder to service.  He is not 
competent to address causation or etiology of his low back 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the compertent and probative medical 
opinion already of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
low back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


